Citation Nr: 9933485	
Decision Date: 11/30/99    Archive Date: 12/06/99

DOCKET NO.  98-08 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for head disability.

2.  Entitlement to service connection for neck disability.  

3.  Entitlement to service connection for hip disability.

4.  Entitlement to service connection for ankle disability.  

5.  Entitlement to service connection for right knee 
disability.

6.  Entitlement to a rating in excess of 10 percent for left 
knee disability.

7.  Entitlement to a compensable rating for right sacroiliac 
joint disability.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from November 1991 to June 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota. 

The veteran's left knee and right sacroiliac joint claims are 
addressed in the remand at the end of this action.


FINDINGS OF FACT

1.  The claims for service connection for head, neck, and 
ankle disabilities are not plausible.

2.  All evidence necessary for an equitable disposition of 
the veteran's claims for service connection for hip and right 
knee disabilities has been obtained.

3.  The veteran does not currently have hip or right knee 
disability.


CONCLUSIONS OF LAW

1.  The claims for service connection for head, neck, and 
ankle disabilities are not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  Hip disability was not incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).

3.  Right knee disability was not incurred in or aggravated 
by active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board must determine whether the veteran has 
submitted evidence of well-grounded claims.  38 U.S.C.A. 
§ 5107(a).  If he has not, the claims must fail, and VA is 
not obligated to assist the veteran in the development of the 
claims.  38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
In order for a direct service connection claim to be well 
grounded, there must be competent evidence of current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and medical evidence of a nexus between the 
inservice injury or disease and the current disability.  
Caluza v. Brown, 7 Vet. App. 498 (1995).

A claim will also be considered well grounded if the claimed 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

In regard to the claims for service connection for head and 
neck disabilities, the veteran contends that he sustained an 
injury of his head and neck during physical training in 
service in January 1992.  The service medical records confirm 
that the veteran did sustain an injury to his head/neck when 
he fell in January 1992 during training.  A record dated 
January 30, 1992, shows that the veteran complained of 
symptoms related to the injury to his head/neck.  An X-ray 
study of the cervical, thoracic and lumbar spine showed no 
significant osseous or soft tissue abnormality.  In a January 
1997 report of medical history, the examiner noted that the 
veteran had no sequelae of a 1992 head injury.  The reports 
of Medical Evaluation Board and Physical Evaluation Board 
proceedings do not show that the veteran was found to have 
any head or neck disorder. 

At the VA examination in August 1997, the veteran reported 
that he fell during training and landed on his head with 
compression of his neck.  The veteran further reported that 
X-rays at that time were negative for fracture.  The veteran 
complained of recurring neck pains since the inservice 
injury.  Examination of the head and neck was unremarkable.  
There was no cervical spine edema, tenderness or gross bony 
deformity.  The examiner noted that the veteran had facial 
grimacing with movement of range of motion of the neck.  X-
ray of the cervical spine showed reversal of the normal 
curvature mid cervical spine that could be positional or 
secondary muscle spasm.  The examiner noted in the diagnoses 
that no head or cervical spine injury was found.

Although the evidence confirms that the veteran sustained 
head/neck injury during service, no residual of this injury 
was found on the examinations performed in connection with 
the veteran's discharge from service, no diagnosis of a neck 
or head disorder was rendered on the VA examination and there 
is no other medical evidence of a current head or neck 
disorder.  Therefore, these claims must be denied as not well 
grounded.

In regard to the claim for service connection for hip 
disability, the veteran contends that he has hip pain due to 
the service-connected degenerative changes of the sacroiliac 
joint.  The Board has found this claim to be well grounded 
and is satisfied that all available evidence necessary for an 
equitable disposition of the claim has been obtained.

The service medical records show that the veteran complained 
of a "left snapping hip" in July 1996.  He reported that 
the first episode had occurred one year before and that the 
problem had increased in the prior two months.  In September 
1996, the veteran received a P-3 permanent profile for knee 
pain, hip pain and low back pain.  At the Medical Evaluation 
Board proceedings, the veteran reported that his hips 
frequently were painful and ached, and that they popped and 
snapped when he did sit ups.  It was noted on the separation 
examination report dated in January 1997 that the veteran had 
arthritis of the hips.  However, the service medical records 
show X-ray evidence of degenerative change at the anterior 
aspect of the right sacroiliac joint, not degenerative 
changes or arthritis at the hip joints.

At the VA examination in August 1997, the veteran reported 
that he was found to have degeneration of the sacroiliac 
joint on the right and that his hip joints popped when he did 
sit ups.  Physical and X-ray examinations of the hips were 
negative. The pertinent diagnosis was no right hip condition 
found.  No diagnosis pertaining to the left hip was rendered.

Although degenerative changes of the hips were diagnosed in 
service, findings supportive of the diagnosis were not 
recorded and no diagnosis of arthritis or degenerative 
changes of the hips was made by the Medical Evaluation Board 
or the Physical Evaluation Board.  Although a snapping hip 
was diagnosed by the Medical Evaluation Board, the physical 
and X-ray examinations of the veteran's hips by VA revealed 
normal findings and there is no other medical evidence of a 
current disability of either hip.  Therefore, the Board 
concludes that the preponderance of the evidence establishes 
that the veteran does not currently have a disability of 
either hip.  Accordingly, service connection is not warranted 
for hip disability.

In regard to the claim for service connection for ankle 
disability, the service medical records show that the veteran 
sprained his right ankle in October 1993.  The veteran had 
pain and swelling of the ankle, and ambulated with a limp.  
X-rays taken at that time showed no fracture and no 
dislocation.  The medical records also show that the right 
ankle sprain was resolving.  At the time of the Medical 
Evaluation Board proceedings, the veteran reported that his 
right ankle popped, but there were no objective findings of a 
right ankle disability.  The Physical Evaluation Board did 
not diagnose a disorder of either ankle.

At the VA examination in August 1997, the veteran did not 
report any ankle disability.  The examiner did not examine 
the veteran's ankles and did not provide a diagnosis of any 
ankle disability.

There is no competent evidence of a current ankle disability.  
Therefore, the claim is not well grounded and must be denied.

In regard to the claim for service connection for right knee 
disability, the veteran contends that it is directly related 
to the left knee disability as the pain in the left knee 
causes increased stress on the right knee.  The Board has 
found the veteran's claim for service connection for right 
knee disability to be well grounded.  The Board is also 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The service medical records show that the veteran complained 
of pain in both knees.  The separation examination report 
dated in January 1997 contains a notation of arthritis in the 
knees.  The subsequent Medical Evaluation Board report notes 
that a bone scan in December 1996 was positive for mild to 
moderate degenerative changes in the left knee with the right 
knee being read as normal.  The Physical Evaluation Board 
determined that the veteran incurred retropatellar pain 
syndrome of his right knee during service.

At the VA examination in August 1997, the veteran reported 
that he began having pain in the right knee approximately one 
year after the left knee surgery and felt that it was a 
result of favoring the left knee.  The physical and X-ray 
examinations of the veteran's right knee were negative.  The 
pertinent diagnosis was no right knee condition found.  The 
record contains no post-service medical evidence of right 
knee disability.

Although the Board has found the veteran's claim to be well 
grounded since right knee disability was diagnosed on the 
examinations performed in connection with his discharge from 
service, the Board must conclude that the preponderance of 
the evidence is against the claim since there is no post-
service medical evidence of right knee disability, and the 
most recent examination of the veteran's right knee, the VA 
examination, was negative for evidence of right knee 
disability.  


ORDER

Service connection for neck disability is denied.

Service connection for head disability is denied.

Service connection for hip disability is denied.

Service connection for ankle disability is denied.

Service connection for right knee disability is denied.


REMAND

With respect to the veteran's left knee and right sacroiliac 
claims, the Board notes that the veteran was provided a VA 
examination of these disabilities in August 1997.  Although 
the examiner noted the veteran's complaints of pain, he did 
not provide an adequate assessment of the functional 
impairment due to pain.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

In light of these circumstances, the case is REMANDED to the 
RO for the following actions:

1.  The RO should request the 
veteran to identify specific names, 
addresses, and approximate dates of 
treatment for all health care 
providers, private and VA, who may 
possess additional records pertinent 
to his pending claims.  When the 
requested information and any 
necessary authorization have been 
received, the RO should attempt to 
obtain copies of all pertinent 
records which have not already been 
obtained.  

2.  Then, the RO should arrange for 
a VA examination of the veteran by a 
physician with appropriate expertise 
to determine the current extent of 
the functional impairment from the 
veteran's service-connected left 
knee and right sacroiliac joint 
disabilities.  All indicated 
studies, including X-rays and range 
of motion studies in degrees, should 
be performed.  In reporting range of 
motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  
If this is not feasible, the 
physician should so state.  The 
extent of any left knee instability 
and any evidence of left knee 
locking should also be reported.  
The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  The claims 
folder must be made available to and 
reviewed by the examining physician.

3.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examination and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issues on appeal.  
The RO should consider all pertinent 
diagnostic codes under the VA 
Schedule for Rating Disabilities in 
38 C.F.R. Part 4 and application of 
38 C.F.R. § 4.40 regarding 
functional loss due to pain and 
38 C.F.R. § 4.45 regarding weakness, 
fatigability, incoordination and 
pain on movement of a joint.  The RO 
should also consider whether 
separate ratings are warranted for 
left knee instability and left knee 
arthritis with limitation of motion, 
whether the case should be forwarded 
to the Director of the VA 
Compensation and Pension Service for 
extra-schedular consideration. 

4.  If the benefits sought on appeal 
are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case 
and afford the veteran and his 
representative an appropriate 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	SHANE A. DURKIN 
	Member, Board of Veterans' Appeals

 

